Citation Nr: 0501822	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  03-00 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the right knee, 
status post arthroscopy.

2.  Entitlement to an initial disability rating in excess of 
10 percent for degenerative joint disease of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1963.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In an April 2002 rating decision, the RO, in relevant part, 
granted service connection for degenerative joint disease of 
the right knee, status post arthroscopy, and assigned an 
initial 20 percent evaluation based on Diagnostic Code 5010, 
38 C.F.R. § 4.71a (2004), for arthritis, in the absence of 
limitation of motion, with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations; and granted service 
connection for degenerative joint disease of the left knee 
and assigned an initial 10 percent evaluation based on 
Diagnostic Code 5010 for arthritis.  

In a December 2002 rating decision, the RO, in relevant part, 
found clear and unmistakable error (CUE) in the April 2002 
rating decision regarding the assignment of the 20 percent 
evaluation for the veteran's right knee disability.  The RO 
explained that the evaluation criteria had been improperly 
applied and proposed to reduce the disability rating to 10 
percent.  The veteran was so notified in January 2003 and 
informed of his right to a pre-determination hearing.  The 
veteran did not request such a hearing.  Subsequently, in a 
May 2003 rating decision, the RO assigned a 10 percent 
evaluation for the right knee disability, effective August 1, 
2003.  The Board observes that the RO's finding of CUE was 
proper.  Thus, the issues are as listed on the title page.

The issue of entitlement to a total disability rating based 
on individual unemployability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the right 
knee, status post arthroscopy, is manifested by impairment 
that results in chronic and recurrent pain on motion and 
slight overall limitation of motion of the knee due to pain; 
however, even when pain is considered, the veteran's right 
knee disability is not shown to result in functional loss 
consistent with or comparable to limitation of motion of the 
right leg to 30 degrees on flexion or to 15 degrees on 
extension, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  

2.  The veteran's degenerative joint disease of the left knee 
is manifested by impairment that results in chronic and 
recurrent pain on motion and slight overall limitation of 
motion of the knee due to pain; however, even when pain is 
considered, the veteran's left knee disability is not shown 
to result in functional loss consistent with or comparable to 
limitation of motion of the left leg to 30 degrees on flexion 
or to 15 degrees on extension, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the right knee, 
status post arthroscopy, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5260, 5261 (2004); VAOPGCPREC 9-98.

2.  The criteria for a disability rating in excess of 10 
percent for degenerative joint disease of the left knee have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 
5261 (2004); VAOPGCPREC 9-98.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  VA provided the veteran with a copy 
of the May 2002, December 2002, and May 2003 rating 
decisions; December 2002 Statement of the Case; and December 
2003 Supplemental Statement of the Case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claims.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in a December 
2001 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claims.  
Lastly, VA informed the veteran that it is his responsibility 
to ensure that VA receives all the evidence necessary to 
support his claims.  Thus, the Board finds that the veteran 
was informed of the evidence he was responsible for 
submitting and the evidence VA would obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board also finds that the veteran was informed that he could 
submit any records in his possession relevant to his claims.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA exam reports, and statements made by the 
veteran in support of his claims.  Moreover, the Board 
observes that all relevant records have been obtained.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  In this 
case, because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the veteran covering all content 
requirements prior to the initial unfavorable rating decision 
is harmless error.  Under the circumstances in this case, the 
Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra.  

Factual Background

The record contains numerous VA treatment notes.  Pertinent 
entries are discussed below.

A February 2001 note reflects that the veteran sustained a 
work-related right knee ligament trauma requiring 
reconstructive surgery in the early 1990s.  Pain assessment 
was rule out bilateral knee osteoarthritis.  The note also 
shows a history of both prescription and non-prescription 
pain medication use.  

A March 2001 note reflects surgery for right knee anterior 
cruciate ligament tear in 1995.

A subsequent March 2001 note reflects that the veteran is 
limited mostly by pain in his hip and that he also has 
bilateral knee pain.  The note also shows that knee 
injections help for 3 to 4 weeks, and that the severity of 
knee pain ranges from 5 to 7 out of 10.  Physical exam showed 
leg strength to be 99 on the left and 98 on the right.  X-
rays showed severe degenerative joint disease of the right 
knee, patellofemoral disease bilaterally, and moderate 
degenerative joint disease of the left knee.  The assessment 
was significant degenerative joint disease of the right knee 
with doubtful benefit with conservative treatment.  

Another March 2001 note reflects complaints of bilateral knee 
pain, which was nothing compared to his right hip pain and 
was mostly on weight bearing.  The veteran stated that his 
left knee bothers him more because he is putting more weight 
on it.  The right knee pain was mostly in front and back of 
the popliteal fossa, averaging at 4 out of 10 in severity.  
The veteran uses a cane secondary to his hip.  Range of 
motion of the knees was within normal limits bilaterally with 
no swelling.  There was tenderness on the right knee joint 
line laterally and on the popliteal fossa.  There was also 
crepitation in the right knee.  Motor strength was 5 of 5.  
The note reflects February 2001 X-rays of the knees showing 
degenerative changes in both knees with no evidence of 
fracture or effusion.  The assessment was bilateral knee pain 
secondary to degenerative joint disease and traumatic injury 
to the right knee requiring reconstructive surgery, and right 
side joint pain probably referred from the right hip.  

An August 2003 note reflects that the veteran had been 
informed that he needed right knee replacement surgery and 
that the veteran wishes to undergo the surgery.

The record also contains a January 2001 exam report, 
completed for the Social Security Administration, which 
reflects complaints of pain in the hips and knees.  The 
report shows that both knees were tender with decreased range 
of motion.  Physical exam findings reflect right knee flexion 
to 90 degrees and left knee flexion to 120 degrees.  

Lastly, the record contains two VA exam reports.  

An April 2002 report reflects that the veteran had 
arthroscopic surgery on his right knee in 1992 and that his 
knee has been constantly giving him a lot of problems.  The 
veteran stated that he has episodes of giving way, during 
which he is able to catch himself, but experiences severe 
pain in the right knee every time.  He stated that weather 
changes and prolonged standing aggravate the pain, and that 
he has trouble walking up and down steps, walking on uneven 
ground, and getting out of his car.  Lastly, the veteran 
stated that he quit working in August 2000 because of severe 
knee problems.  

Physical exam showed atrophy of the right leg, about an inch 
smaller than the left, and no tenderness on palpation of both 
knees.  For the right knee, flexion was to about 100 degrees 
and extension was to -10 degrees.  For the left knee, flexion 
was to 130 degrees and extension was to 0 degrees.  

X-rays dated February 2001 showed degenerative changes with 
evidence of tibial spurring bilaterally and osteophyte 
formation involving the femoral condyle and patella.  There 
was narrowing of the medial compartment on the left and the 
lateral compartment on the right.  There was no evidence of 
fracture or joint effusion in either knee.  There was no 
significant soft tissue swelling.  

The examiner assessed the veteran with degenerative joint 
disease of the knees, status post surgery of the right knee.  

An April 2003 VA exam report reflects that the veteran has 
pain, weakness, stiffness, swelling, fatigability, and giving 
way of both knees; and that he is taking pain medications.  
The veteran stated that he has constant pain in his knees at 
a level of 3 out of 10, and 7 out of 10 with exercise.  
Precipitating factors were noted as use and exercise, and 
rest was noted as an alleviating factor.  Additional 
limitation of motion or functional impairment was noted 
during increased use.  The veteran does not use corrective 
devices.  There was no dislocation or subluxation, or 
constitutional or secondary inflammatory arthritis.  The 
report notes that the veteran is disabled and that his 
disability affects his daily activities through decreased 
mobility.  The report also notes that the veteran has a 
prosthesis in his right hip and that the veteran complained 
of pain of about 4 out of 10.  

Physical exam showed right knee with flexion to 100 degrees 
and extension to -10 degrees, and left knee with flexion to 
130 degrees and extension to 0 degrees.  

X-rays of the knees showed degenerative changes, more marked 
on the right side, with the most extensive involvement of the 
patellofemoral joints bilaterally.  

The examiner concluded with the following remarks:  The 
veteran had a right hip replacement.  The veteran states as 
compared to two years ago he feels his symptoms are about the 
same.  He has pain in his knees bilaterally.  As for physical 
or sedentary employment, it is felt that he could tolerate 
sitting or standing for approximately 1 hour and then would 
have to be allowed a break to change position for about 5 
minutes and then return to do that.  That is as much as he 
can tolerate.  The veteran feels he cannot sit or stand or 
hold a position more than 1 hour at a time.  Thus, he should 
be trained for a job that allows this kind of flexibility and 
could do that and otherwise does not feel he can tolerate 
anything else.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

Pursuant to Diagnostic Code 5010, arthritis due to trauma 
substantiated by X-ray findings is to be rated as 
degenerative arthritis.  

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, the disability is to be 
rated as follows: with X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, 20 percent; with X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, 10 percent.  

In addition, Note 1 states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  
Note 2 further states that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent; for extension 
limited to 30 degrees, 40 percent; for extension limited to 
45 degrees, 50 percent.

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

Further, in VAOPGCPREC 23-97, the General Counsel of VA 
concluded that a claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  See 62 Fed. Reg. 63604 (1997).  In VAOPGCPREC 
9-98, 63 Fed. Reg. 56703 (1998), the VA General Counsel 
further explained that, to warrant a separate rating, the 
limitation of motion need not be compensable under Diagnostic 
Code 5260 or 5261; rather, such limited motion must at least 
meet the criteria for a zero-percent rating.  

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A.  Degenerative Joint Disease of the Right Knee, Status Post 
Arthroscopy

The veteran's degenerative joint disease of the right knee, 
status post arthroscopy, is currently evaluated as 10 percent 
disabling under Diagnostic Code 5010.  

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5010, the Board will first evaluate the veteran's disability 
under the diagnostic codes for knee flexion and extension.  
The record shows that flexion of the right knee has been 90 
degrees, 100 degrees, and within normal limits.  The Board 
observes that these findings indicate a noncompensable 
evaluation under Diagnostic Code 5260.  The record shows that 
extension of the right knee is to -10 degrees.  The Board 
observes that this finding is also noncompensable under 
Diagnostic Code 5261.  

In addition, although his right knee disability is productive 
of chronic pain and some functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent is not appropriate.  

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, the Board finds that the 
veteran is entitled to a 10 percent evaluation for his major 
right knee joint.  The Board points out that the criteria in 
Diagnostic Code 5003 for evaluating arthritis in the absence 
of limitation of motion are not for application as the record 
shows that the veteran has limitation of motion of the right 
knee.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.  

The Board further notes that the provisions of VAOPGCPREC 9-
98 do not apply in this case because the veteran does not 
have limitation of motion of the right knee that meets the 
criteria for a zero-percent rating under either Diagnostic 
Code 5260 or 5261.  Moreover, the medical evidence does not 
show that the veteran has instability of the knee.  

Furthermore, the Board has considered whether the veteran's 
right knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
right knee, status post arthroscopy.

In sum, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating greater 
than 10 percent for the veteran's degenerative joint disease 
of the right knee, status post arthroscopy.  The Board notes 
that there appears to be no identifiable period of time since 
the effective date of service connection during which the 
veteran's right knee disability was more than 10 percent 
disabling.  Thus "staged ratings" are inapplicable to this 
case.




B.  Degenerative Joint Disease of the Left Knee

The veteran's degenerative joint disease of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010.  

The record shows that flexion of the left knee has 120 
degrees, 130 degrees, and within normal limits.  The Board 
observes that these findings indicate a noncompensable 
evaluation under Diagnostic Code 5260.  The record shows that 
extension of the left knee is to 0 degrees.  The Board 
observes that this finding is also noncompensable under 
Diagnostic Code 5261.  

In addition, although his left knee disability is productive 
of chronic pain and slight functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation under both Diagnostic Codes 5260 and 5261, a 
rating greater than 10 percent is not appropriate.  

Alternatively, under Diagnostic Code 5003, the Board finds 
that the veteran is entitled to a 10 percent evaluation for 
his major left knee joint.  The Board again points out that 
the criteria in Diagnostic Code 5003 for evaluating arthritis 
in the absence of limitation of motion are not for 
application as the record shows that the veteran has 
limitation of motion of the left knee.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's left knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the knee or impairment of the tibia and fibula, 
and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 10 percent is not warranted 
under Diagnostic Code 5256 or 5262.  

The Board further notes that the provisions of VAOPGCPREC 9-
98 do not apply in this case because the veteran does not 
have limitation of motion of the left knee that meets the 
criteria for a zero-percent rating under either Diagnostic 
Code 5260 or 5261.  Moreover, the medical evidence does not 
show that the veteran has instability of the knee.  

Furthermore, the Board has considered whether the veteran's 
left knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, supra.  In this regard, the Board notes that the 
veteran's disability has not been shown objectively to 
interfere markedly with employment (i.e., beyond that 
contemplated in the assigned ratings), to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
left knee.

In sum, the Board finds that the preponderance of the 
evidence is against a finding for a disability rating greater 
than 10 percent for the veteran's degenerative joint disease 
of the left knee.  The Board notes that there appears to be 
no identifiable period of time since the effective date of 
service connection during which the veteran's left knee 
disability was more than 10 percent disabling.  Thus "staged 
ratings" are inapplicable to this case.


ORDER

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the right knee, status post 
arthroscopy, is denied.

An initial disability rating in excess of 10 percent for 
degenerative joint disease of the left knee is denied.


REMAND

In a June 2003 rating decision, the RO denied entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  At a July 2003 RO hearing, the veteran's 
representative expressed disagreement with the denial of a 
TDIU.  A transcript of that hearing has been associated with 
the claims file.  The Board has reviewed the statement in the 
transcript and observes that it should be construed as a 
notice of disagreement with the June 2003 rating decision 
denying a TDIU.  The RO has not issued the veteran a 
Statement of the Case that addresses this issue.  The Board 
finds that a remand is necessary to correct this procedural 
deficiency.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 19.26, 19.29, 19.30, Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should review the issue of 
entitlement to a total disability rating 
based on individual unemployability.  If 
the claim is not resolved to the 
veteran's satisfaction, the RO must 
furnish the veteran and his 
representative a Statement of the Case 
addressing the issue, along with a VA 
Form 9, and afford them the appropriate 
opportunity to submit a substantive 
appeal perfecting an appeal on the issue.  
The veteran is hereby advised of the need 
to file a timely substantive appeal with 
respect to this issue.  The issue should 
be returned to the Board if, and only if, 
a timely substantive appeal is received.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


